73 So.3d 314 (2011)
Margarita BEDOYA, Appellant,
v.
Pastor BEDOYA, Appellee.
No. 3D10-2161.
District Court of Appeal of Florida, Third District.
October 19, 2011.
Scott Martin Roth, Kenneth R. Turner, and Mark S. Youngblood, Naples, for appellant.
No appearance for appellee.
Before SUAREZ and FERNANDEZ, JJ., and SCHWARTZ, Senior Judge.
SCHWARTZ, Senior Judge.
The final judgment of dissolution is reversed in part insofar as it (a) grants the wife the $150 per month alimony agreed to in the parties' separation agreement only from the date of the filing of the action, September 16, 2009, rather than, as required, when the agreement was entered into, January 7, 2004, see Benson v. Benson, 369 So.2d 99 (Fla. 4th DCA 1979); Brenske v. Brenske, 151 So.2d 58 (Fla. 3d DCA 1963); Sedell v. Sedell, 100 So.2d 639 (Fla. 1st DCA 1958), and (b) denies prejudgment interest, see Thurman v. Thurman, 637 So.2d 64 (Fla. 1st DCA 1994); Romans v. Romans, 611 So.2d 92 (Fla. 1st DCA 1992). The wife's other appellate issues present no harmful error.
Affirmed in part, reversed in part, and remanded for further proceedings consistent with this opinion.